Citation Nr: 0122370	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  94-00 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected dislocation of the 
right ankle with traumatic arthritis and fusion, to include 
the issue of entitlement to an extraschedular evaluation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from March 1964 to March 1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1991 decision by 
the RO which, in part, denied an increased rating higher than 
20 for the veteran's service-connected right ankle disorder.  
The Board remanded the appeal to the RO for additional 
development in February 1996 and April 1999.  

By rating action in May 2000, the RO denied entitlement to a 
total rating for compensation purposes based on individual 
unemployability.  The veteran and his representative were 
notified of this decision and did not appeal.  Accordingly, 
this issue is not in appellate status and will not be 
addressed in this decision.  


FINDINGS OF FACT

1.  The veteran's right ankle disorder is manifested 
principally by complaints of pain; the ankle is fused at 
approximately 5 degrees of plantar flexion and there is no 
evidence of deformity.  

2.  The veteran's service-connected right ankle disability is 
not shown to markedly interfere with his employment or result 
in frequent periods of hospitalization.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for the veteran's service-connected right ankle 
disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991& 
Supp. 2001), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326), 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Part 4, including 
Diagnostic Code 5270 (2000).  

2.  The criteria for referral of the veteran's claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for consideration of a rating in excess 
of 20 percent for dislocation of the right ankle with 
traumatic arthritis and fusion on an extraschedular basis 
have not been met, and a rating in excess of 20 percent for 
the right ankle disability on an extraschedular basis is not 
warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326), 
38 C.F.R. § 3.321(b)(1) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating action in April 1975, service connection was 
established for old dislocation of the right ankle with 
traumatic arthritis, and the disability was assigned a 20 
percent evaluation, effective from December 11, 1974, the 
date of receipt of the veteran's original claim.  The grant 
of service connection was based on evidence of a right ankle 
injury in service and post-service findings of residual 
disability manifested by pain and marked limitation of motion 
of the ankle.  The 20 percent rating has been in effect since 
the original grant of service connection.  

Private medical records show that the veteran sustained a 
fracture of the right tibial plateau in March 1988.  
Thereafter, the veteran's right ankle symptoms worsened, and 
he was seen by a private orthopedic surgeon on several 
occasions for severe post-traumatic arthritis in the ankle 
with chondromalacia of the knee.  

VA medical records show that the veteran complained of rest 
and mechanical pain of the right ankle with relief on 
medication in June 1991.  At that time, the veteran was 
admitted for elective surgery and underwent right ankle 
arthrodesis without complication.  An examination prior to 
the surgery revealed some crepitus and tenderness in the 
ankle with no laxity.  Plantar and dorsiflexion and inversion 
and eversion were all to five degrees.  The veteran was 
immobilized in a short-leg cast postoperatively.  There was 
no evidence of any neurologic deficits, and he was discharged 
from the hospital.  

By rating action in September 1991, the RO denied an 
increased rating for the right ankle disability and assigned 
a temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 for convalescence following surgery, effective from 
June 4, 1991 with resumption of the 20 percent evaluation 
from September 1, 1991.  By rating action in November 1991, 
the veteran was granted an extension of the temporary total 
rating through November 1991, and a 20 percent schedular 
evaluation from December 1, 1991.  

When examined by VA in April 1992, the veteran reported that 
he was still recuperating from his surgery and said that he 
could not stand on his right ankle for long periods of time.  
The veteran complained of chronic pain and swelling.  On 
examination there was slight local heat in the right ankle 
and tenderness in the medial aspect of the tibio-talar joint.  
There was a red brownish discoloration in the ankle in the 
standing position, but normal color on elevation.  Filling of 
the superficial veins of the foot in the dependent position 
was normal.  There was 1/2 inch shortening on the right leg.  
X-ray studies revealed status post arthrodesis with fused 
ankle joint with two of the pinning screws at the ankle 
region.  The diagnosis was status post fusion with chronic 
slight local inflammation causing swelling and pain on 
prolonged standing; also shortening of the right leg by 1/2 
inch.  

By rating action in June 1992, the granted an extension of a 
temporary total rating to June 29, 1992, and a 20 percent 
schedular rating from June 30, 1992.  The RO also denied an 
increased rating higher than 20 percent for the right ankle 
disability on the basis that the ankle was not shown to be 
ankylosed in a position more than 30 degrees of plantar 
flexion.  

VA records show the veteran was admitted for removal of 
retained hardware (two screws and a washer) from his right 
ankle in July 1992.  The procedure was performed without 
complication and a short-leg cast was applied.  Outpatient 
records in August 1992 show that the veteran had some 
draining from the ankle but no osteomyelitis.  An outpatient 
progress note in September 1992 shows the draining had 
cleared.  

When examined by VA in January 1993, the veteran complained 
of pain and swelling in the right ankle, primarily on 
prolonged standing.  The veteran wore an ankle brace, and was 
not on any medications or receiving any physical therapy.  On 
examination, the veteran walked with a noticeable right leg 
limp.  The veteran could sit and stand and could climb on and 
off the examining table without difficulty.  He wore a 
plastic and Velcro L-shaped posterior lower extremity foot 
splint.  There was no swelling or tenderness to palpation 
over the right ankle.  The right ankle was fused at zero 
degrees of plantar and dorsiflexion.  X-ray studies showed no 
evidence of recent fracture.  The diagnoses included status 
post fracture dislocation of the right ankle with 
arthrodesis, degenerative joint disease, and residual pain 
and swelling, by history, secondary to the ankle fracture.  

By rating action in February 1993, the RO assigned a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 for convalescence following surgery, effective from 
July 13, 1992, with resumption of the 20 percent evaluation 
from October 1, 1992, and denied an increased schedular 
rating higher than 20 percent under the provisions of 
Diagnostic Code (DC) 5270.  

In February 1996, the Board, in part, remanded the appeal to 
the RO for a VA orthopedic examination to include 
consideration of pain under the holding in Deluca v. Brown, 8 
Vet. App. 202 (1994) and the provisions of 38 C.F.R. §§ 4.40 
and 4.45, and for consideration of an extraschedular rating 
under § 3.321.  

When examined by VA in May 1996, the veteran estimated his 
pain on a scale of 1-10 to be a 3-4.  The veteran described 
his right ankle pain as being virtually constant and 
exaggerated with cold or rainy weather, when standing for 
over 30 minutes, or walking over two blocks.  He also 
reported associated swelling in the ankle joint.  He was not 
currently on any medications and did not use any external 
support devices.  On examination, the veteran's gait was 
good.  There was no swelling, redness, or deformity in the 
right ankle.  There was diffuse tenderness, and the distal 
one third of the right leg was hyperpigmented.  The ankle was 
solid with no motion detected.  There was no subtalar motion.  
X-ray studies showed good fusion of the ankle joint.  The 
impression was painful arthrodesis of the right ankle with no 
deformity.  The ankle was fused in approximately 5 degrees of 
plantar flexion which was adequate and desirable.  No 
abduction, inversion, or eversion deformity was evident.  The 
veteran was referred to Nuclear Medicine for a bone scan.  

A VA bone scan in May 1996 showed some abnormal uptake in the 
right ankle and the subtalar joint, the etiology of which 
could not be clearly identified.  The examiner recommended 
that a gallium scan be undertaken.  

When examined by VA in April 1997, the veteran complained of 
chronic pain and occasional swelling in his right ankle which 
was exaggerated with cold and rainy weather, when walking 
over two blocks, or when standing for 15 to 20 minutes.  He 
used a cane and warm soaks for relief, and was not on any 
medications.  On examination, the veteran had a right 
antalgic gait.  There were three well-healed surgical scars 
on the right ankle and diffuse tenderness.  There was no 
redness or swelling.  Dorsalis pedis and posterior tibial 
pulses were good.  There was no motion in the right ankle 
joint or subtalar joint.  The impression was traumatic 
arthritis of the right ankle and subtalar joint.  Status-post 
arthrodesis with residual pain, possibly due to incomplete 
fusion of the joints.  No history of excess fatigability or 
incoordination was elicited and the ankle fusion was 
favorable.  The examiner commented that the veteran's pain 
was severe enough to limit significantly his functional 
ability, especially during flare-ups.  Motion of the joint 
was not affected adversely with flare-ups as it was 
clinically fused.  

VA medical records associated with the claims file in June 
1997 show that the veteran was seen on numerous occasions for 
various problems, including right ankle pain from December 
1992 to May 1997.  The records show no additional clinical 
findings then those described in the medical documents 
reported above.  

When examined by VA in November 1998, the veteran appeared to 
be quite overweight and walked with an obvious limp with the 
aid of a cane.  There were well-healed surgical scars over 
the right ankle and some tenderness to palpation over the 
lateral aspect of the ankle.  There was no swelling or 
deformity.  The ankle was fused with no motion, and the right 
leg was a 1/2 inch shorter than the left.  X-ray studies of the 
ankle in April 1997 showed postoperative changes with fusion 
of the tibial joint.  The diagnoses included history of 
fusion of the right ankle with 1/2 inch shortening of the right 
leg.  

In April 1999, the Board remanded the appeal to the RO for 
additional development, to include a VA orthopedic 
examination and consideration of functional loss due to pain 
under the holding in DeLuca, and the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  

VA medical records associated with the claims file in May 
2000 show that the veteran was seen on several occasions for 
various problems from 1998 to 2000.  No specific findings or 
complaints relative to the veteran's right ankle were noted.  

When examined by VA in June 2000, the veteran was noted to be 
working as a social worker and counselor.  The veteran 
complained of intermittent right ankle pain that occasionally 
awakens him at night.  He reportedly took ibuprofen 
occasionally and wore an elastic support periodically for 
relief.  His pains were exaggerated with swelling brought on 
by standing for over 20 minutes, with cold and rainy weather, 
and when walking for over 20 minutes.  On examination, the 
veteran was in no acute distress and his gait was 
satisfactory.  He did not use any external support.  The skin 
about the right leg and ankle was hyperpigmented with 
multiple healed surgical scars.  There was diffuse mild 
tenderness but no increased warmth.  There was no detectable 
motion in the right ankle joint, and the foot was fused in 
approximately 5 degrees of plantar flexion.  There was no 
dorsiflexion.  X-ray studies showed solid union between the 
talus and the tibia.  The impression was traumatic arthritis 
of the right ankle with status post fusion.  

The examiner commented that the degree of ankylosis was 100 
percent as a result of fusion and that the ankle was fused in 
approximately 5 degrees of plantar flexion which is ideal.  
There was no inversion or eversion deformity.  There was no 
demonstration of weakened movement, excess fatigability, or 
incoordination attributable to the right ankle.  The examiner 
indicated that pain may limit the veteran's function but that 
the etiology of the pain was unknown.  Pain on flare-ups may 
somewhat limit the veteran's functional ability but not 
significantly.  The examiner indicated that any functional 
limitation could not be quantified.  

VA bone imaging in July 2000 showed increased uptake of the 
right ankle which was thought most likely to be due to the 
previous fusion.  Additional Gallium scan later the same day 
found no evidence of increased uptake of the right ankle 
joint to suggest an infectious process.  The report also 
noted that plain radiograph studies of the right ankle failed 
to show any evidence of osteomyelitis.  

A November 2000 addendum to the June 2000 VA orthopedic 
examination indicated that the claims file was reviewed 
repeatedly for previous examinations and for the addendum.  
The examiner noted that the veteran's right ankle was fused, 
successfully, in approximately 5 degrees of plantar flexion 
which is desirable.  There was no evidence of weakened 
movement, excessive fatigability, or incoordination which was 
attributable to the right ankle.  The examiner noted that the 
veteran continued to have pain about the right ankle despite 
his fusion.  The bone scan that showed increased uptake was 
most likely associated with his fusion as a subsequent 
gallium scan did not show any increased uptake that could 
represent infection.  The examiner opined that while the 
veteran's persistent pain could cause some limitation of 
functional ability during flare-ups or when the ankle was 
used repeatedly over time, the additional limitation could 
not be quantified.  

Increased Ratings - In General

Initially, it is noted that during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to its duty-to-
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000), as codified in 
38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 5107, 5107, 5126 
(West Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In addition to the above law, implementing 
regulations have been issued.  These are found at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

Because of the change in the law and regulations brought 
about by the VCAA, a determination is necessary as to the 
potential for prejudice to the veteran were the Board to 
proceed to consider the merits of the issue presented.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition, in 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  

As to the law, it is clear that it is more favorable to the 
veteran as it eliminated the requirement that the veteran 
submit a well grounded claim.  (As to the regulations, it is 
observed that the provisions of the new regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.)  See comments included in the 
supplementary information preceding the regulations as 
published in the Federal Register cited above.  It is also 
apparent that the RO has not yet considered whether any 
additional notification or development actions are required 
under the VCAA or implementing regulations.  In any event, it 
is noted that all relevant evidence identified by the veteran 
was obtained and associated with the claims file.  

Additionally, through past actions of the RO, the veteran has 
been informed of the laws and regulations governing the issue 
of an increased rating.  The veteran has been afforded an 
opportunity to present evidence in support of his claims at a 
personal hearing but declined.  Furthermore, the appeal was 
remanded by the Board for additional development to include 
orthopedic examination and the veteran was afforded an 
opportunity to submit additional evidence.  The Board finds 
that all pertinent VA treatment records have been obtained in 
connection with the development of this claim.  Accordingly, 
it is determined that the veteran will not be prejudiced by 
the Board proceeding with the adjudication of this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) the Court held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath, 1 Vet. App. at 
594.  38 C.F.R. § 4.7 provides that where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Analysis

The veteran is currently assigned a 20 percent evaluation for 
his service-connected right ankle disability under the 
provisions of Diagnostic Code (DC) 5270, which provides as 
follows:  

Ankle, ankylosis of:  
  In plantar flexion at more than 40 degrees, or in 
dorsiflexion
    at more than 10 degrees or with abduction, adduction,
    inversion or eversion 
deformity...........................................40
  In plantar flexion, between 30 degrees and 40 degrees,
    or in dorsiflexion, between 0 degrees and 10 
degrees...............30
  In plantar flexion, less than 30 
degrees....................................20

38 C.F.R. Part 4, Diagnostic Code 5270 (2000).

Under the above criteria, the veteran's right ankle 
disability is no more than 20 percent disabling.  The 
veteran's right ankle is fused in a favorable position at 5 
degrees of plantar flexion and there is solid union between 
the talus and the tibia.  There is no detectable motion or 
deformity in the ankle joint.  

The veteran's purely subjective complaints include pain, and 
occasional swelling in the right ankle after prolonged 
standing or when walking relatively short distances.  Despite 
his subjective complaints, however, objective examination has 
consistently shown no evidence of more than mild diffuse 
tenderness and no swelling, deformity, or motion in the ankle 
joint.  

In the Board's judgment, the above-cited evidence as a whole 
shows plantar flexion of the right ankle is to less than 30 
degrees.  This is contemplated by the 20 percent rating in 
effect under Code 5270.  Plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between 0 and 10 degrees, 
as required for a higher rating under DC 5270, is not shown.  
Accordingly, a rating in excess of the 20 percent could only 
be assigned if permitted under the guidelines of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In DeLuca, the Court held that in evaluating a service-
connected disability involving a joint, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  

The applicable criteria provide that a 30 percent rating may 
be assigned where there is unfavorable ankylosis between 30 
degrees and 40 degrees, or in dorsiflexion between 0 and 10 
degrees.  A 40 percent rating is assignable for unfavorable 
ankylosis at more than 40 degrees, or in dorsiflexion at more 
than, or with adduction, abduction, inversion or eversion 
deformity.  38 C.F.R. Part 4, Diagnostic Code 5270 (2000).  
The examiner specifically addressed the DeLuca criteria when 
the veteran was examined by VA in June 2000.  The examiner 
noted that there was no evidence of weakened movement, excess 
fatigability, or incoordination.  The examiner noted that 
while pain may somewhat limit the veteran's functional 
ability during flare-ups, this could not be quantified.  
Therefore, a rating in excess of 20 percent under the 
criteria for functional loss is not warranted.  

Also for application to the veteran's disability are the 
rating criteria pertaining to scars.  Under the provisions of 
DC 7803, scars, that are superficial, and poorly nourished, 
with repeated ulceration, warrant a 10 percent disability 
rating.  Superficial scars that are tender and painful on 
objective demonstration are rated as 10 percent disabling 
under DC 7804.  The current medical evidence of record has 
consistently shown that veteran's surgical scars are well 
healed.  Thus, no additional evaluation is warranted under 
the Codes governing the rating of scars.  

Extraschedular Rating

VA regulations provide, in pertinent part, as follows:  

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.  

38 C.F.R. § 3.321(b)(1) (2000).  

In its December 2000 Supplemental Statement of the Case, the 
RO determined that the veteran's history and symptoms failed 
to meet the "exceptional or unusual disability picture" 
threshold for an extraschedular rating.  The Board concurs 
with the RO's determination.  The evidence does not show that 
the veteran has required frequent periods of hospitalization, 
and there is no evidence in the claims file to suggest marked 
interference with employment as a result of the service-
connected right ankle disability.  Except for hospitalization 
for surgery to fuse the right ankle in June 1991 and his 
subsequent hospitalization for removal of retained hardware 
(screws) in July 1992, the evidence of record shows no 
additional periods of hospitalization for the service-
connected right ankle disability.  Subsequent to his surgery, 
the veteran received vocational rehabilitation training and 
attended college.  He apparently received a Bachelors degree 
in Social Work and is currently employed as a counselor.  
Consequently, the Board finds that an "exceptional or 
unusual disability picture" does not exist to merit an 
increased rating in excess of 20 percent for dislocation of 
the right ankle with traumatic arthritis and fusion on a 
extraschedular basis, and that the RO was correct in not 
submitting the veteran's claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for such consideration.  


ORDER

Entitlement to an increased rating in excess of 20 percent 
for service-connected dislocation of the right ankle with 
traumatic arthritis and fusion, to include the issue of 
entitlement to an extraschedular evaluation, is denied.  

Entitlement to an increased rating in excess of 20 percent 
for service-connected 

dislocation of the right ankle with traumatic arthritis and 
fusion on a extraschedular basis is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

